DETAILED ACTION
Claim Rejections - 35 USC § 102/103
Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Frappier (US 6,403,825).
Frappier discloses citrate esters which are useful as plasticizers for PVC (col. 2, ll. 56-61 and col. 10, ll. 5-7) of the following:
	
    PNG
    media_image1.png
    196
    143
    media_image1.png
    Greyscale
, where R=R2-CO-, wherein R2 is preferably a C1-C6 alkyl group, and R1 is R2(OR3)m-, wherein R2 is preferably C1-C6 group, R3 is preferably a C1-C5 group, and m is preferably 1-5.
	This compound meets applicants’ formula (1) when R=R2-CO-, R2=C1-C6 alkyl, R3 is C2-C5 and m=1.  Frappier specifically lists 2-(2-butoxyethoxy)ethanol as a suitable alkoxy ether alcohol for use in preparing the above citrate esters, which meets the claimed plasticizer.

The MPEP states that a generic chemical formula will anticipate a claimed species covered by the formula when the species can be "at once envisaged" from the formula.  See MPEP 2131.02.  
When the compound is not specifically named, but instead it is necessary to select portions of teachings within a reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited…If one of ordinary skill in the art is able to “at once envisage" the specific compound within the generic chemical formula, the compound is anticipated.  One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any compounds can be "at once envisaged.”  

Frappier discloses forming applicants’ R2 substituents from an alcohol, listing 18 specific alcohols, 3 of which result in the claimed formula (1) (2-ethoxyethanol, 2-propoxyethanol and 2-butoxyethanol), and then forming applicants’ R1 by esterifying the OH groups of the citric acid using an acid halide or anhydride of 11 possible compounds, 6 of which result in the claimed formula (1) (acid halides or anhydrides of acetic, propionic, butyric, pentanoic, hexanoic or heptanoic acids).  One of ordinary skill in the art would be able to draw and/or name any of the citrates taught by Frappier.  Therefore, the reference “described” the claimed compounds and one of ordinary skill in the art is able to “at once envisage" the specific compound within the generic chemical formula, hence the claimed plasticizers are anticipated.  
Also note that the claimed compounds are being used as plasticizers in PVC, which is similarly taught by the compounds of Frappier.
In the case that one of ordinary skill in the art would not immediately envisage the claimed plasticizers based on the limited selections of R1 and R2, it would certainly be prima facie obvious to one of ordinary skill in the art to select the claimed substituents.

Claims 1-14, 16 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KR 20090131529; however, for convenience, the machine translation will be cited below.
KR ‘529 discloses a PVC composition comprising a citric ester-based plasticizer, shown below, for polyvinylchloride resin:

    PNG
    media_image2.png
    292
    1199
    media_image2.png
    Greyscale

This plasticizer meets applicants’ claimed plasticizer in formula (1) when n=1, and R1 and R2 are any of the preferred groups listed by KR ‘529.
The MPEP states that a generic chemical formula will anticipate a claimed species covered by the formula when the species can be "at once envisaged" from the formula.  See MPEP 2131.02
When the compound is not specifically named, but instead it is necessary to select portions of teachings within a reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited…If one of ordinary skill in the art is able to “at once envisage" the specific compound within the generic chemical formula, the compound is anticipated.  One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any compounds can be "at once envisaged.”  

One of ordinary skill in the art would be able to draw and/or name any of the citrates taught by KR ‘529.  Therefore, the reference “described” the claimed compounds and one of ordinary skill in the art is able to “at once envisage" the specific compound within the generic chemical formula, hence the claimed plasticizers are anticipated.  
Also note that the claimed compounds are being used as plasticizers in PVC, which is similarly taught by the compounds of KR ‘529.
In the case that one of ordinary skill in the art would not immediately envisage the claimed plasticizers based on the limited selections of R1 and R2, it would certainly be prima facie obvious to one of ordinary skill in the art to select the claimed substituents.  See MPEP 2144.08.
As to claims 16 and 18-22, KR ‘529 discloses that the composition can include additives such as phenolic antioxidants, specifically listed to include 1,1,3-tris(2-methyl-4-hydroxy-5-tertbutylphenyl)butane (p. 3), and also teaches the composition to further include other additives such as other plasticizers, filler, flame retardants, lubricants, mold release agents, etc. (pp. 3-4).

Claim Rejections - 35 USC § 103
Claims 17 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20090131529, as applied above to claims 1-14, 16 and 18-22, and further in view of Naseem (US 4,892,683).
KR ‘529 anticipates or is prima facie obvious over instant claims 1-14, 16 and 18-22, as described above and applied herein as such, as KR ‘529 discloses plasticizers that meet the claimed plasticizers, as they are “at once envisaged” from the formula disclosed by KR ‘529, or at the least, prima facie obvious.
As to claim 17, Naseem teaches the use of 1,1,3-tris(2-methyl-4-hydroxy-5-tertbutylphenyl)butane, Topanol CA, as the antioxidant in PVC wire insulation and cable jacketing, teaching that it is preferably used in an amount of 0.15-0.4 phr col. 6, ll. 55-58).  Therefore, using the antioxidant in an amount of 0.15-0.4 phr, as taught by Naseem,  is prima facie obvious, as KR ‘529 specifically lists this antioxidant, and teaches the compositions as suitable for use as wire insulation.
As to claims 23-27, KR ‘529 does not teach the claimed properties; however, the compositions of KR ‘529 suggest the claimed compositions in the claimed amounts with the claimed additives.  
2112.01    Composition, Product, and  Apparatus Claims [R-07.2015]
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) 
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. 
Therefore, one of ordinary skill in the art would expect the compositions of KR ‘529 to have the claimed properties.
As to claim 24, KR ‘529 discloses a dry time of 2 min in Example 1.
As to claims 28-29, KR ‘529 teaches that the compositions can be used as wire coating materials (p. 4).  Coating a conductor with the composition to form a cable is prima facie obvious.

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Frappier (US 6,403,825), as applied above to claims 1-14, and further in view of Hull (US 4,870,204).
Frappier anticipates instant claims 1-14, as described above and applied herein as such, as Frappier discloses the claimed plasticizer and discloses it as useful for plasticizing PVC compositions.
	Frappier cites US 4,870,204, Hull,  to show the usefulness of citrate esters as plasticizers in PVC (col. 2, ll. 30-35 and col. 10, ll. 5-7).
	Hull exemplifies the use of 50 parts citrate ester based on 100 parts by weight of PVC for plasticization (col. 6, l. 15).  Therefore, using 50 phr citrate ester to plasticize PVC is prima facie obvious.
	Frappier in view of Hull is prima facie obvious over instant claim 15.
	As to claim 21, Hull also exemplifies the inclusion of a stabilizer and lubricant (col. 6, l. 15) and blends with other plasticizers (col. 7, Table C).

Response to Arguments
Applicant's arguments filed October 4, 2022 have been fully considered but they are not persuasive.
Applicants argue that the classes of substituents taught in Frappier are not sufficiently limited or well delineated so that one skilled in the art would “at once envisage” the claimed invention.
There are only 2 variables, R1 and R2.  There are 18 alcohols specifically listed which form applicants’ R2 and 11 acid halides/anhydrides of acids specifically listed which form applicants’ R1, in addition to H being a possible substituent, where applicants claimed compounds are formed from 3 of possible alcohols and 6 of the possible acid halides/anhydrides.  Therefore, it can be seen that the substituents are sufficiently limited such that one of ordinary skill in the art would be able to draw/name each compound, and the compounds have the same properties and use as those claimed: they’re plasticizers.
Therefore, Frappier anticipates, or at the least, is prima facie obvious over the claimed compositions.

Applicants argue improved properties when using the claimed compound of instant claim 14.
Improved properties are not the same as unexpected results, which are necessary for overcoming a 103 rejection when using examples.
Additionally, why was TEBC used in combination with ATEBC rather than alone? This would make a proper comparison between the esterified OH group or actylated group and the non-acetylated group.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766